Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered.  Claims 1-20 are pending.
Information Disclosure Statement
2.	The IDS filed 7/12/22 has been considered as indicated.  Franzen et al. (US 2021/0176918) and Sidon et al. (US 2021/0176916) were previously cited in the IDS filed 2/9/22.  BR-MU6800140U has not been considered since a translation/statement of relevancy has not been provided as required. 37 CFR 1.98(a)(3).
Reasons for Allowance
3.	The documents cited in the IDS filed 7/12/22 are no more relevant than those already made of record (see Reasons for Allowance dated 6/28/22) and fail to disclose or reasonably suggest, in combination with the other claimed subject matter, at least controlling a work machine actuator (WMA)  based on a control parameter value corresponding to a current control zone; detecting initiation of a parameter value modification operation; detecting modification of the control parameter value from a first value to a second value; controlling the WMA based on the second value for the control parameter; modifying a representation (i.e., map) to include a finished control zone corresponding to a portion of the current control zone that was already operated on by the mobile work machine and that corresponds to the first value of the control parameter, and an unfinished current control zone corresponding to a portion of the current control zone that has not been processed by the mobile work machine and that corresponds to the second value of the control parameter.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661